PER CURIAM.
The evidence adduced by the prosecution, which consisted of the fact that cocaine was found hidden inside a roll of toilet, tissue in the glove compartment of his sister’s car, which A.S. was driving; the respondent’s attempt to flee from the police to avoid a traffic stop; and his expressions of interest and concern during the ensuing search of the vehicle, and of “disappointment” after the drugs were discovered, was insufficient to support a finding that he was in constructive possession of the contraband. Johnson v. State, 456 So.2d 923 (Fla. 3d DCA 1984); Wale v. State, 397 So.2d 738 (Fla. 4th DCA 1981); Harris v. State, 307 So.2d 218 (Fla. 3d DCA 1974), cert. denied, 315 So.2d 195 (Fla.1975); see Lincoln v. State, 459 So.2d 1030 (Fla.1984). Accordingly, the adjudication of delinquency under review, which was based on that determination, is
Reversed.